133 F.3d 929
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jack Rodger DUNCAN, Defendant-Appellant.
No. 97-30104.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 5, 1998.**Decided Jan. 15, 1998.

Before PREGERSON, TROTT, and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
The district court properly exercised its discretion when it made Appellant's federal sentence consecutive to his undischarged state sentence.  Appellant was serving time for multiple state offenses, two of which were completely unrelated to his federal offenses for mail theft under 18 U.S.C. § 1708 (1994).  Under United States v. Kimble, 107 F.3d 712, 714 (9th Cir.1997), cert. denied, 117 S.Ct. 2471 (1997), United States Sentencing Guidelines § 5G1.3(c) (1995) applies to Appellant's sentencing.


3
Under U.S.S.G. § 5G1.3(c), the district court has discretion to impose a consecutive sentence.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  Ninth Circuit Rule 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts in this circuit except as provided by Ninth Circuit Rule 36-3